Citation Nr: 9908478	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy as secondary to exposure to herbicides.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
inner ear disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  The RO found there was no evidence of acute 
or subacute peripheral neuropathy included in the service 
medical records or within the presumptive period.  

In March 1998, the RO found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for inner ear disease which had been 
previously denied by the Board in May 1986.  By the same 
rating decision, the RO also granted an increased rating for 
the veteran's bilateral hearing loss.  The veteran has 
perfected appeals of the denial of service connection for 
peripheral neuropathy and for an inner ear disease.  

The Board notes that entitlement to service connection for 
peripheral neuropathy was denied by the RO in July 1994.  The 
veteran was informed of the denial of service connection by 
letter dated in August 1994.  He did not appeal that decision 
which became final in August 1995.  The RO, in its December 
1996 rating decision reviewed the claim of entitlement to 
service connection for peripheral neuropathy on a de novo  
basis.  

In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")"  ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for peripheral neuropathy which was denied in July 
1994.


FINDINGS OF FACT

1.  In July 1994, the RO denied entitlement to service 
connection for peripheral neuropathy as secondary to exposure 
to herbicides.  

2.  The evidence submitted since the July 1994 determination 
wherein the RO denied entitlement to service connection for 
peripheral neuropathy as secondary to exposure to herbicides 
does not bear directly and substantially upon the issue, and 
by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of this claim.  

3.  In May 1986, the Board denied the claim of entitlement to 
service connection for an inner ear disease.  

4.  The evidence submitted since the May 1986 determination 
wherein the Board denied the claim of entitlement to service 
connection for an inner ear disease does not bear directly 
and substantially upon the issue, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1994 decision wherein 
the RO denied entitlement to service connection for 
peripheral neuropathy as secondary to exposure to herbicides 
is not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991);  38 C.F.R. §§ 3.156(a), 20.1103 (1998).  

2.  Evidence submitted since the May 1986 determination 
wherein the Board denied the claim of entitlement to service 
connection for an inner ear disease is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.307(a) 
(1998).





The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) 
(1998).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  


As to tropical diseases the fact that the veteran had no 
service in a locality having a high incidence of the disease 
may be considered as evidence to rebut the presumption, as 
may residence during the period in question in a region where 
the particular disease is endemic.  The known incubation 
periods of tropical diseases should be used as a factor in 
rebuttal of presumptive service connection as showing 
inception before or after service.  38 C.F.R. § 3.307(d) 
(1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).



When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  



In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming the credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   


I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
peripheral neuropathy as secondary to 
exposure to herbicides.

Factual Background

The evidence which was of record at the time of the July 1994 
rating decision wherein the RO denied the claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides is reported below.  

The service personnel records do not contain any complaints 
of, diagnosis of or treatment for peripheral neuropathy.  The 
veteran was found to be without defects at the time of the 
exit examination conducted in March 1966.  

The veteran's service personnel records show that he was 
stationed in Vietnam for 5 months and 13 days.  He was 
awarded the Vietnam Service Medal.  

A report of a VA examination conducted in April 1968 was 
negative for any neurological disorder.  

A report of a VA neuropsychiatric examination conducted in 
July 1975 included the finding that with the exception of 
impaired hearing and tinnitus, no neurological syndrome was 
found upon examination.  

The veteran appeared for a February 1976 RO hearing.  There 
was no testimony regarding peripheral neuropathy.  

A VA examination was conducted in March 1983.  No 
neurological defects were reported.  Peripheral neuropathy 
was not diagnosed.  

A transcript of a RO hearing conducted in May 1985 is 
included in the claims file.  The transcript did not include 
any discussion of peripheral neuropathy.  

A VA Agent Orange examination was conducted in September 
1993.  It was noted on the examination report that the 
veteran had been exposed to Agent Orange while serving in 
Vietnam in 1965.  The pertinent diagnosis was clinical 
peripheral neuropathy.  

By rating decision dated in July 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy as secondary to exposure to herbicides.  
The RO found there was no evidence of peripheral neuropathy 
included in the service medical records.  The veteran was 
informed of the decision and of his appellate and procedural 
rights via letter dated in August 1994.  The veteran did not 
appeal the RO's decision which became final in August 1995.  

The evidence added to the record subsequent to the July 1994 
rating decision wherein the RO denied service connection for 
peripheral neuropathy is reported below.  




A letter from a chiropractor dated in May 1996 was associated 
with the claims file.  He reported that the veteran had 
chronic peripheral neuropathy which had been present for 
"many years."  

In March 1996, the veteran submitted an undated newspaper 
article which noted that a connection had been found between 
Agent Orange and transient peripheral neuropathy.  

The transcript of a RO hearing conducted in April 1997 is 
included in the claims file.  The veteran testified that he 
had had a nerve problem in his neck and arms since his 
discharge from active duty.  He stated that he had been 
exposed to herbicides while stationed in Vietnam.  He 
testified that he had been first diagnosed with peripheral 
neuropathy in 1979 or 1980.  He reported that a VA physician, 
V. E. Y., diagnosed peripheral neuropathy in the early 
seventies or late eighties.  He opined that the first 
evidence of peripheral neuropathy was the headaches he had 
begun to experience after his discharge from active duty.  He 
testified that the symptoms present in 1966 were the same 
symptoms that were used to diagnose his peripheral neuropathy 
in 1984.  He testified as to never having been informed by 
any physician that there was a relationship between Agent 
Orange exposure and the development of occipital headaches 
and cervical syndrome.  He was informed by V. E. Y. that such 
a relationship could not be ruled out.  No diagnostic testing 
was conducted on the veteran in 1966.  

Analysis

The Board finds the veteran has not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for peripheral neuropathy as secondary to 
exposure to herbicides.  



The May 1996 letter from the chiropractor is new as it was 
not of record at the time of the July 1994 rating decision 
wherein the RO denied service connection for peripheral 
neuropathy.  The evidence is not material as it does not 
demonstrate that the veteran has peripheral neuropathy as a 
result of active duty.  The chiropractor opined that the 
veteran had had chronic peripheral neuropathy for many years.  
He did not, however, link the peripheral neuropathy to any 
incident of active duty including exposure to herbicides.  

The Board notes that the appellant's chiropractor, while 
medically trained in his art, has given no indication that he 
has special knowledge regarding medical diseases such as 
peripheral neuropathy, nor is there any evidence to that 
effect in the record.  Irrespective of a diagnosis of acute 
or subacute peripheral neuropathy from the chiropractor, in 
light of other evidence of record, the opinion of the 
appellant's chiropractor that he has had peripheral 
neuropathy for years is not probative competent medical 
evidence.  Black v. Brown, 10 Vet. App. 279 (1997).

The Board notes that a diagnosis of peripheral neuropathy was 
of record at the time of the July 1994 RO decision.  The 
Court has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The undated newspaper article submitted by the veteran in 
March 1996 is new but not material.  The article shows that a 
connection has been determined to exist between exposure to 
herbicides and the development of transient peripheral 
neuropathy.  The article does not indicate in any way that 
the veteran currently has peripheral neuropathy as a result 
of active duty.  The article also does not show that the 
veteran had acute or subacute peripheral neuropathy which was 
present during active duty or within the presumptive period.  
The evidence does not include any clinical information or a 
diagnosis specific to the veteran.  

The transcript of the RO hearing conducted in April 1997 is 
new but not material.  The veteran testified that he had had 
symptoms of peripheral neuropathy beginning in 1966.  While 
the veteran is competent to testify as to symptomatology he 
experienced, See Harvey, 6 Vet. App. at 393; see also Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness), he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This 
testimony does not provide competent evidence linking 
peripheral neuropathy to active duty and is not competent to 
diagnose acute or subacute peripheral neuropathy which was 
present during active duty or within the presumptive period.  

The veteran also testified that he was diagnosed with 
peripheral neuropathy by a VA physician in the early 
seventies or late eighties.  However, that assertion, 
filtered as it (is) through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The evidence 
cannot constitute new and material evidence.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip op. At 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for peripheral 
neuropathy, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
inner ear disease.

Factual Background

The evidence which was of record at the time of the May 1986 
decision wherein the Board denied the claim of entitlement to 
service connection for an inner ear disease is reported 
below.  

The service personnel records evidence complaints of ringing 
in the ears in March 1965.  The diagnosis was viral syndrome.  
On the Report of Medical History portion of the exit 
examination dated in March 1966, the veteran reported that he 
had experienced ear, nose or throat trouble and hearing loss.  
These complaints were found to be of no medical significance.  
An inner ear disease was not diagnosed.  

A report of a VA examination conducted in April 1968 included 
a diagnosis of bilateral perceptive hearing loss and 
tinnitus.  Physical examination of the ears revealed that the 
canals were clear and the ear drums were normal.  

A statement from a private physician dated in April 1975 
included a diagnosis of sensorineural deafness.  

A report of a VA examination conducted in July 1975 showed 
that the veteran's ear drums were not perforated and no 
discharge was present.  No ear disease was diagnosed.  


VA outpatient treatment records included a June 1974 
treatment record indicating that ear, nose, and throat 
studies were negative.  In September 1982, it was noted that 
the veteran had a history of ear problems and vertigo.  A 
treatment record dated in November 1982 included a finding of 
bilateral cochlear disease.  A separate treatment record 
dated in November 1982 included the notation that the 
veteran's symptomatology was suggestive of Meniere's disease.  

In February 1983, the veteran was evaluated for complaints of 
hearing loss and vertigo.  The assessment was bilateral 
cochlear ear disease secondary to blast.  A consultation 
report dated in March 1985 included the notation that the 
veteran had a history of vestibulocochlear nerve disorder 
with vertigo and hearing loss.  

The veteran testified at a February 1976 RO hearing that many 
tests were conducted which failed to find any damage to the 
inner ear.  

The veteran was provided another RO hearing in April 1978.  
He testified that he was receiving treatment for dizziness 
and a nervous condition.  He complained of constant tinnitus.  

A VA examination was conducted in March 1983.  Physical 
examination of the ears revealed no abnormalities.  

The report of a private audiological evaluation conducted in 
April 1984 is included in the claims file.  A brief otoscopic 
examination revealed slight non-occluding cerumen.  An inner 
ear disease was not diagnosed.  

A transcript of a RO hearing conducted in May 1985 is 
included in the claims file.  The veteran testified that he 
had been diagnosed with degenerative cochlear nerve disease.  
He also reported that he had been diagnosed with Meniere's 
disease.  

By a decision dated in May 1986, the Board denied entitlement 
to service connection for a disorder manifested by attacks of 
vertigo.  The Board found that there was no evidence of 
record demonstrating that a disorder manifested by attacks of 
vertigo were present during active duty.  The veteran was 
informed of the denial the same month.  

The evidence added to the record subsequent to the Board's 
May 1986 decision is reported below.  

A VA Agent Orange examination was conducted in September 
1993.  An inner ear disease was not diagnosed.  

A VA audiological examination was conducted in November 1993.  
Physical examination of the veteran's ears revealed a normal 
auricle, normal external ear canals, and normal tympanic 
membranes.  The external, middle and inner ears were normal.  
The pertinent diagnosis was no active ear disease.  

A local RO hearing was conducted in April 1997.  No testimony 
relating to the claim of entitlement to service connection 
for an inner ear disease was provided.

A VA audiology and speech pathology examination was conducted 
in September 1997.  The veteran complained of constant 
bilateral tinnitus and dizziness.  He had not experienced 
otalgia or drainage.  Physical examination revealed that the 
canals were clear bilaterally.  The diagnosis was bilateral 
sensorineural hearing loss.   

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for an inner ear disease.  None of the evidence 
submitted by the veteran demonstrates that he has an inner 
ear disease which is linked to active duty.  

All the VA examination reports submitted since the Board's 
May 1986 decision are new but not material.  None of this 
evidence included a diagnosis of an inner ear disease.  The 
reports cannot constitute new and material evidence as they 
do not in any way indicate that the veteran has an inner ear 
disease which was related to any incident of active duty.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip op. At 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for inner ear 
disease, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy as secondary to exposure to herbicides, 
the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
inner ear disease, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


